DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1, in the amended portion, provides “the handle portion is within a distance of the shaft equal to no more than three times the outer perimeter of the shaft.”  However, there is no support for this claimed element in the original disclosure.  One having ordinary skill in the art would not reasonably determine that Applicant had possession of this claimed feature at the time of filing.
▪ Claims 2-10 are also rejected under §112 as being dependent (directly or indirectly) from claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant attempts to claim a distance between the shaft and handle portion; however, there is no frame of reference for this claimed dimension.  The grip, which includes the handle portion, is movable along the longitudinal axis of the shaft (see lines 8-9; see also Figs. 1 and 15).  Therefore, the axial distance between the handle and shaft is variable.  Additionally, the shaft is bent between the first and second end and the distance perpendicular to the shaft – extending from the shaft to the handle portion is also not consistent from the first to the second end of the shaft.
▪ Claims 2-10 are also rejected under §112 as being dependent (directly or indirectly) from claim 1.
▪ The claims have been interpreted as best understood by the examiner.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2006/0261577).
Jones discloses:
a shaft (18) having a first end, a second end, a longitudinal axis, an outer perimeter, and a tongue (19) proximate the first end; 
a grip having a handle portion (30) and a hub (comprising elements 34-36), the hub having a shaft aperture with a shaft aperture inner perimeter (inner perimeter formed by each element 34-36; see Fig. 3); 
wherein the grip shaft aperture inner perimeter is sized to accommodate the shaft outer perimeter (Fig. 3); and 
wherein the grip is axially slideable along the shaft longitudinal axis between the shaft first end and shaft second end (¶ 0018 provides for longitudinal adjustment along 18).
While the range is not specifically mentioned in Jones, it is considered an optimum operating range, and is, therefore, rendered obvious in view of the prior art.  
One having ordinary skill in the at the time of the effective filing date of the claimed invention would recognize that the distance from the handle portion to the shaft could be adjusted to accommodate the preferences of different operators.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert.
denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
▪ Regarding claim 2:
The grip handle portion is traverse to the shaft longitudinal axis (Fig. 2).
▪ Regarding claim 3: 
The grip handle portion is offset from the shaft longitudinal axis (Fig. 2).
▪ Regarding claim 8: 
The tongue comprises a clevis (see Fig. 2; see also ¶ 0010).
▪ Regarding claim 9: 
The shaft further comprises a means for attaching the second end to a cart (¶ 0010 provides for securing the shaft 18 to the lower surface of the bottom wall of the cart).

Allowable Subject Matter
Claims 11-20 are allowed.  Applicant has addressed the claim objections of the Non-Final office action.

Response to Arguments
Applicant's arguments filed 1/6/22	 have been fully considered:
Regarding claim 1: The amendments are not supported by the original disclosure.  Accordingly, the claims have been rejected as provided above.
Regarding claims 11-17: The arguments are persuasive and the claims have been allowed.
Regarding claims 18-20: The claims have been allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached form 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maurice Williams whose telephone number is (571)272-4263. The examiner can normally be reached Mon.-Fri. 9-5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE L WILLIAMS/Examiner, Art Unit 3611

                                                                                                                                                                                                        MLW
May 3, 2022

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611